[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                           FEBRUARY 26, 2008
                              No. 06-14187                 THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                    D. C. Docket No. 96-00477-CR-UUB

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

JOSEPH S. TRAVERS,
a.k.a. LARRY THOMAS
                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                             (February 26, 2008)

Before TJOFLAT, ANDERSON and HULL, Circuit Judges.

PER CURIAM:

     On May 20, 1999, appellant, having been convicted by a jury on seven
counts of mail fraud, eight counts of bankruptcy fraud, one count of equity

skimming, and eleven counts of money laundering, was sentenced by the district

court to concurrent prison sentences of seventy-eight months on the money

laundering counts and sixty months on the mail fraud and bankruptcy fraud counts

and to a three-year term of supervised release. Included in the sentencing package

was an order requiring appellant to pay restitution to the Veterans Administration

and the Department of Housing and Urban Development in the total sum of

$571,049.

      On November 10, 2005, after appellant had been released from prison, the

probation officer monitoring his term of supervised release petitioned the district

court to revoke his supervised release on the ground that he had failed to comply

with conditions of his release, in that (1) he filed false monthly reports, (2)

answered untruthfully the probation officer’s inquiries, and (3) failed to make

required restitution payments. The court referred the matter to a magistrate judge,

who held an evidentiary hearing at which the probation officer, a deputy district

court clerk, appellant and his wife testified. See magistrate judge’s Report and

Recommendation (“R&R”). The judge credited the testimony of the probation

officer and the deputy clerk, found appellant’s testimony false “in all material

respects, ” and concluded that appellant had “violated each of the three conditions



                                            2
of supervised release set-forth in the [petition for revocation.]. Id. The district

court affirmed and adopted the R&R , revoked appellant’s supervised release,

sentenced appellant to prison for three months, and imposed a new thirty-three

months term of supervised release. Appellant now appeals.

      Appellant asks us to set aside the court’s judgment on the ground that there

was no evidence that he intentionally violated the conditions of supervised release;

in fact, the evidence was that he made a good faith attempt to comply with those

conditions. Citing his own testimony and that of his wife, he contends that (1) it is

uncontroverted that he purchased money orders to make all of his restitution

payments; (2) he made additional payments when he learned that all of his money

orders had not been received by the court clerk’s office; and (3) he did not bring

his account current merely to avoid an adverse decision in his revocation

proceeding. Put another way, the magistrate judge had no basis for discrediting

his testimony.

      A district court’s revocation of supervised release is reviewed for an abuse

of discretion. United States v. Frazier, 26 F.3d 110, 112 (11th Cir. 1994). A court

may revoke a term of supervised release if it “finds by a preponderance of the

evidence that the person violated a condition of supervised release.” United States

v. Almand, 992 F.2d 316, 318 n.6 (11th Cir. 1993) (quotation omitted); see also



                                           3
United States v. Robinson, 893 F.2d 1244, 1245 (11th Cir. 1990) (holding that in a

probation revocation proceeding, “all that is required is that the evidence

reasonably satisfy the judge that the conduct of the probationer has not been as

good as required by the conditions of the probation; evidence that would establish

guilt beyond a reasonable doubt is not required” (quotation omitted)). Moreover,

“[a] district court’s findings of fact are binding on this [C]ourt unless clearly

erroneous.” Almand, 992 F.2d at 318 (quotation omitted).

       The magistrate judge found appellant’s testimony unworthy of belief. The

evidence fully supported that finding, and the district court properly adopted it.

Appellant violated the conditions of his supervised release. The judgment of the

district court is, accordingly,

       AFFIRMED.




                                            4